Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 12/14/2020, in addition to Applicant’s remarks (see page 13) and further search.  Claims 1-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claim 1, 8, 10, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claims 1, 10, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations after obtaining the current rigid-body configuration result, increasing a configuration number by one; when the configuration number is less than a third threshold, saving the current rigid- body configuration result, and performing the step of initializing the positions of the all reflective markers on each rigid body of the more than two rigid bodies again to start a next rigid-body configuration; and when the configuration number is larger than or equal to the third threshold, determining, in a plurality of rigid-body configuration results, a configuration result that has a maximum value of the degree of rigid-body difference as a 
	Per claim 8, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations a rigid-body difference calculating unit, configured to respectively calculate a degree of rigid-body difference when the target reflective marker is at each vacant position based on position information of each reflective marker, wherein the degree of rigid-body difference is a sum of a degree of differences between any two rigid bodies of the more than two rigid bodies; and a target position determining unit, configured to determine a vacant position that corresponds to a maximum value of the degree of rigid-body difference as a target position of the target reflective marker, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-6, 9, 11-15 are allowable based on their dependency on claims 1, 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645